DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendments received 12-09-2020.

Information Disclosure Statement
The information disclosure statements filed 01-05-2021, 12-02-2020, and 10-21-2020 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the lined-through information referred to therein has not been considered.  Copies of the lined-through foreign patent documents were not submitted with the associated IDS.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 23-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oswald ‘625 (US 2008/0203625 A1) in view of Hughes ‘660 (US 3,043,660) and Mangold ‘692 (US 2005/0220692 A1).
Regarding claim 23, Oswald ‘625 teaches:
providing a pyrogenic silicon dioxide granulate, wherein the provision comprises:
making a silicon dioxide powder with a chlorine content wCl(1) based on the total weight of the silicon dioxide powder (¶ [0041], [0055], [0073])
the silicon dioxide powder comprises at least two particles (¶ [0041], [0055]-[0066], [0073])
the silicon dioxide was prepared from a silicon-chlorine compound (¶ [0041], [0055], [0073], [0089])
treating the silicon dioxide powder to remove chlorine (¶ [0073], [00145], [0151])
granulating the treated silicon dioxide powder to obtain a silicon dioxide granulate with a chlorine content wCl(2) (¶ [0038], [0056], [0100])
making a quartz glass body from the silicon dioxide granulate (Abstract; ¶ [0001], [0012], [0013])
the chlorine content wCl(1) of the silicon dioxide powder from making a silicon dioxide powder is greater than the chlorine content wCl(2) of the silicon dioxide granulate from granulating the treated silicon dioxide powder (¶ [0073], [0145], [0151]).
Oswald ‘625 describes treating the silicon dioxide powder to remove chlorine with water vapour and air to remove chlorine (¶ [0145], [0151]), but it is silent regarding bringing the silicon dioxide powder into contact with ammonia to obtain treated silicon dioxide powder.  In 
Oswald ‘625 suggests sintering the silicon dioxide granulate, but is silent regarding making a glass melt from the silicon dioxide granulate in an oven. In analogous art of producing pyrogenic silicon dioxide powder, Mangold ‘692 suggests producing pyrogenic silicon dioxide powder, which is granulated, made into a glass melt in an oven, and made into a quartz glass body (¶ [0009], [0010], [0014], [0033]).  Mangold ‘692 suggests that such pyrogenic silicon dioxide can be made into a glass body by either sintering or melting (¶ [0014], [0033]).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Oswald ‘625 by making a glass melt from the silicon dioxide granulate in an oven and making a quartz glass body from at least a part of the glass melt as a substitution of methods to convert the granulate into a glass body by heating to achieve a desired form, as suggested by Mangold ‘692.
Regarding claim 24, Hughes ‘660 suggests ammonia as describe above, and further suggests the ammonia is gaseous ammonia or ammonia dissolved in water (column 3, lines 33-46; column 9, lines 7-41).
Regarding claim 25, Hughes ‘660 suggests ammonia as described above, but is silent regarding ammonia being obtained from an ammonia-releasing compound selected from the group as claimed.  Mangold ‘692 suggests treating pyrogenic silicon dioxide using an inorganic base of ammonium hydroxide to adjust pH (¶ [0020]).  It would have been obvious to one of 
Regarding claim 26, Hughes ‘660 suggests contact with ammonia as described above, and further suggests the contact is made in a liquid (column 3, lines 33-46; column 9, lines 7-41).
Regarding claim 27, Oswald ‘625 further teaches the at least two particles carry out a motion relative to one another (¶ [0012]-[0020], [0039] - wherein at some point in the processing of the powder, at least two particles will carry out some motion relative to one another, e.g., during compaction into granules).
Regarding claim 28, Oswald ‘625 and Hughes ‘660 are silent regarding a ratio of the chlorine content wCl(1) of the silicon dioxide powder to the chlorine content wCl(2) of the silicon dioxide granulate.  However both Oswald ‘625 and Hughes ‘660 suggest that chlorine content is undesirable, and high purity silicon dioxide is the goal.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Oswald ‘625 and Hughes ‘660 by optimizing the removal of chlorine content to obtain a high-purity silicon dioxide.
Regarding claim 29, Hughes ‘660 suggests bringing the silicon dioxide powder into contact with ammonia as described above, and further suggests that the pH value of the silicon dioxide powder after being brought into contact with ammonia is in a range from 7 to 14 (column 3, lines 33-46; column 9, lines 7-41).  It is noted that Oswald ‘625 also suggests the granulate has a pH in the claimed range (¶ [0035]).
Regarding claim 30, Oswald ‘625 further teaches the silicon dioxide powder comprises:
a BET surface area in a range from 10 to 70 m2/g (¶ [0052]; Table 2)
a bulk density in a range from 0.01 to 0.3 g/cm3
an aluminum content of less than 200 ppb (¶ [0103])
a total content of metals which are different from aluminum of less than 2.5 ppm (¶ [0104])
a tamped density in a range from 0.001 to 0.3 g/cm3 (¶ [0051]-[0054]).

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oswald ‘625 (US 2008/0203625 A1), Hughes ‘660 (US 3,043,660), and Mangold ‘692 (US 2005/0220692 A1) in view of Deller ‘240 (US 5,776,240).
Regarding claim 31, Oswald ‘625 is silent regarding granulating the treated silicon dioxide powder to obtain a silicon dioxide granulate comprising warming the granulation product at a temperature in a range from 338°C to 1300°C for a period of time in a range from 5 min to 8 h.  However, Oswald ‘625 suggests that the granulation is preferably carried out in a known manner as suggested by Deller ‘240 (¶ [0038]).  In analogous art of granulating pyrogenic silicon dioxide powder, Deller ‘240 suggests granulating pyrogenic silicon dioxide powder comprising warming the granulation product at a temperature in a range from 338°C to 1300°C for a period of time in a range from 5 min to 8 h (column 5, lines 4-17; column 5, line 34-column 6, line 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Oswald ‘625 by regarding granulating the treated silicon dioxide powder to obtain a silicon dioxide granulate comprising warming the granulation product at a temperature in a range from 338°C to 1300°C for a period of time in a range from 5 min to 8 h, as suggested by Deller ‘240, as part of a granulating process desired by Oswald ‘625.

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oswald ‘625 (US 2008/0203625 A1), Hughes ‘660 (US 3,043,660), and Mangold ‘692 (US 2005/0220692 A1) in view of Leber ‘829 (US 2011/0113829 A1).
Regarding claim 32, Oswald ‘625 is silent regarding making a hollow body with at least one opening out of the quartz body.  In analogous art of quartz glass bodies, Leber ‘829 suggests making a quartz glass cylinder (Abstract) as a known shape for a quartz glass body.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Oswald ‘625 by making a hollow body with at least one opening out of the quartz glass body as a known shape for a quartz glass body as suggested by Leber ‘829.

Response to Arguments
Applicant's arguments filed 12-09-2020 have been fully considered but they are not persuasive. Arguments are summarized as follows:
Oswald ‘625 does not teach or suggest that a silicon dioxide powder should be treated with ammonia to reduce chlorine content, nor does it teach or suggests obtaining a glass object by melting.
Response:  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection of claim 1 does not rely on Oswald ‘625 alone, but on a combination of teachings and suggestions from Oswald ‘625, Hughes ‘660, and Mangold ‘692.
Oswald ‘625 neither teaches nor suggests that a silica powder could be treated with ammonia to obtain a purer silica and finally a purer quartz glass.  The inventors found that such treatment results in better optical properties, lower opacity or attenuation, and higher hardness, none of which is taught or suggested by Oswald ‘625.
Response:  Again, the rejection of claim 1 does not rely on Oswald ‘625 alone.  Hughes ‘660 is provided to suggest treating a silica power with ammonia to 
A person skilled in the art would not just replace water vapor by ammonia without reason.  Because of the corrosive aggressive, health risky, and environmentally harmful effects of ammonia, there is a disincentive for any such substitution.
Response:  Firstly, the rejection provided reason for utilizing ammonia.  Oswald ‘625 suggests removing chlorine with water vapor and air.  Hughes ‘660 suggests removing chlorine with ammonia, potentially in combination with water vapor and air, and suggests that it is advantageous to include a basic material (ammonia) as it accelerates the removal or neutralization of chlorine in the silica.  Secondly, while the combination of Oswald ‘625 and Hughes ‘660 could be a substitution of constituents for removing chlorine from silica, it does not need to be a complete substitution because Hughes ‘660 suggests that ammonia can be utilized in combination with the constituents suggested by Oswald ‘625 for removing chlorine from silica.  Even if it were a total substitution, the rejection would meet the obviousness requirements of such a rationale.  As outlined in MPEP 2143 I. B., such a rationale should follow these points:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components - In this case, Oswald ‘625 removes chlorine from silica with water vapor and air, but does not utilize ammonia as claimed.

(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable - In this case, by substituting ammonia into the method of Oswald ‘625, the result would predictably be removal of chlorine from silica.
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness - In this case, Hughes ‘660 also suggests that including ammonia accelerates removal or neutralization of chlorine from silica.
Further, Hughes ‘660 does not suggest any detrimental or unmanageable effects of using ammonia.
Hughes ‘660, which originally dates from 1958, does not deal at all with the production of quartz glass, a particularly pure form of silica glass.  It relates to recovering chlorine from the production process to use it again for chlorination and to provide neutralized silicon dioxide powder, and thus Hughes ‘660 teaches away from the present claim.  There is no reason why one skilled in the art would alter the teaching of use of a water vapor-air mixture in Oswald ‘625.  The claimed process has nothing to do with recovering chlorine as in Hughes ‘660.
Response:  If applicant's argument is based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).

	Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The method of Hughes ‘660 is not being bodily incorporated into the method of Oswald ‘625.  The fact that Hughes ‘660 suggests recovering chlorine for a subsequent process does not negate its suggestion to utilize ammonia to remove chlorine from silica.  As such, Hughes ‘660 does not teach away from the proposed combination.  Neither Oswald ‘625 nor Hughes ‘660 teaches or suggests that one could not or should not utilize ammonia to remove chlorine from silica in the method of Oswald ‘625.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as also described above and previously, Hughes ‘660 suggests removing chlorine with ammonia, potentially in combination with water vapor and air, and suggests that it is advantageous to include a basic material (ammonia) as it accelerates the removal or neutralization of chlorine in the silica.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169.  The examiner can normally be reached on Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN SNELTING/Primary Examiner, Art Unit 1741